Holden, J.,
delivered the opinion of the court.
Appellee sued out a writ of attachment and levied upon a carload of lumber belonging to appellant, Pinola Lumber Company. Issue on a plea in abatement was tried, resulting in a verdict sustaining the attachment. The affidavit upon which the writ was, issued set up several grounds for attachment, and after all the evidence was introduced the defendant below requested a peremptory instruction to find for defendant which was refused by the court.
*230It would serve no good purpose to enumerate the many grounds of attachment set up in the affidavit, nor would it he of any value here to detail the evidence submitted in support of the affidavit, hut we deem it sufficient to say that after a careful review: of all the testimony introduced in the lower court we are convinced that the evidence wholly fails to sustain any one of the grounds of attachment alleged in the affidavit. The court erred in refusing the peremptory instruction for appellant. Terry v. Jolly, 115 Miss. 26, 75 So. 756,

Reversed and remanded.